[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE:  THIRD PARTY DEFENDANTS' MOTION TO DISMISS 
The plaintiff, Edward Bieu, brought a personal injury negligence action against James A. Salatto, Joseph L. Salatto, Budget Rent-A-Car of Connecticut, and Budget Rent-A-Car Systems, Inc., (the defendants).1 Those four defendants as third party plaintiffs (T.P. Plaintiffs), have impleaded one Greg Harte as a third party defendant (T.P. Defendant).
Harte now moves to dismiss the third party complaint claiming the court has no jurisdiction "due to the passage of time". CT Page 13659
 Facts and Allegations of Complaint 
The negligence alleged is basically that T.P. plaintiffs failed to maintain their property and that caused Bieu to fall and be hurt. The T.P. plaintiffs now claim that T.P. defendant was hired to maintain their property, failed to do so and is thus liable to them for Bieu's injuries.
 Law 
Harte relies on C.G.S. § 52-102b(a) claiming that the third party complaint is brought for the apportionment of damages and therefore should have been served within 120 days after the return day of the original complaint. The complaint is for indemnification and need not be brought under the apportionment statute.
Motion denied.
O'Neill, J.